DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 2/4/22 and ID filed on 10/8/20 and 2/21/22.
Receipt is also acknowledged of 3rd party submission under 37 CFR 1.290 filed on 2/21/22.
Claims 1-9, 11-12, 14-15, 18, 21-22 and 25-29 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/4/22 is acknowledged.  The traversal is on the ground(s) that WO2016/154692 describes compositions containing thiolactic acid and alkalizing agent, and WO2015/075063 describes compositions containing mono, di, or tricarboxylic acids and Examiner finds it obvious to combine the compositions of  WO2016/154692 and WO2015/075063 to derive what is claimed and this conclusion, however, is misplaced in view of the data in the specification showing the surprising effects provided by a composition containing a reducing agent (such as thiolactic acid), an alkalizing agent, and a mono, di, or tricarboxylic acid. See Examples A and B, and specifically the “performance evaluation) in Example B .  This is not found persuasive because “performance evaluation) in example B under steps 3 and 4 use flat iron and claim 1 is drawn to hair treatment composition  and not to method of use claimed in claim 27 and lack of unity was based upon claim 1 and not claim 27.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/22.
	Claims 1-9, 11-12, 14-15, 18 and 21-22 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 9, 11, 14, 18, 22 and  25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.Claim 2 is in improper Markush group format in view of the connecting operator “ and” between Markush members instead of “ and “ between the last two. The following claim amendment is suggested to overcome the rejection.
 “Thiol-based compound selected from thiolactic acid , thiolactic acid derivatives thereof, 3- mercaptopropionic acid, 3- mercaptopropionic acid derivatives thereof, cysteamine, cysteamine derivatives thereof, cysteine,  cysteine derivatives thereof, thioglycolic acid, thioglycolic acid derivatives thereof and mixtures thereof “.
2.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9  recites the broad recitation  of various organic amines in Markush group format, and the claim also recites preferably triethanol amine which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3. Claim 11 lacks antecedent basis since claim 9 does not recite “diamine as the organic amine” . Dependency of claim 11 to claim 1 is suggested to overcome the above rejection.
4. Claims 14 and 25 are in improper Markush group format in view of the connecting operator “ and” between Markush members instead of “ and” between the last two Markush members. Applicants are requested to amend the claims by following the same suggestion under “1”. 
5. Claims 14 and 25 are unclear as to applicant’s intent in view of the expression quaternary ammonium compounds and their salts”. Quaternary ammonium compounds are “salts” therefore what is meant by “ and their salts”. Deletion is suggested to overcome the rejection. 
6. Claims 18 and 25 are in improper Markush group format for thickening agent  in view of the connecting operator “or” and also “ and” between Markush members instead of  “ and” between the last two Markush members. Applicants are requested to amend the claims by following the same suggestion under “1”.
7. Claims 22 and 25 are unclear as to applicant’s intent for the expression “wherein the at least one silicone is selected from dimethicone; amino silicones; dimethicone copolyol selected from oxypropylenated and/or oxyethylenated polydimethyl(methyl)siloxane, oxypropylenated and/or oxyethylenated polymethyl (C8-C22) alkyl dimethyl methyl siloxane, and mixtures thereof. Markush within the Markush and the expression “ and mixtures there of” lacks clarity and it is unclear to which Markush group it refers. Are oxypropylenated and/or oxyethylenated polydimethyl(methyl)siloxane, oxypropylenated and/or oxyethylenated polymethyl (C8-C22) alkyl dimethyl methyl siloxane drawn to “ dimethicone copolyol? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9,11-12, 14-15, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2008/0075681(‘681) and WO 2015/075063 (‘063) and US 2006/0134049 (‘049).
	US ‘781 teaches method and compositions for permanently shaping hair ( claimed hair treatment compositions) and at ¶¶ [0028-0030] teaches:

    PNG
    media_image1.png
    551
    480
    media_image1.png
    Greyscale

The above teaching reads on claim 1 for  “at least one thiol-based reducing agent” of claim 1  and reads on thiolactic acid and  cysteine of claims 2-3 and thiolactic acid reads on claim 4, 25 and 26.  The amount claimed in claim 5, which is about 0.1 to about 20% overlaps with 0.5-about 35% for the reducing agent. See claim 3 for the amount and see claims 4-5  and the total amount of the reducing agent is 28% (upper limit), whereas the amount of mercapto amide amount is 20% (upper limit, claim 3) and thus the amount of thiolactic acid present  is at 4% and this is within about 0.1 to about 20% of claims 25-26. US ‘681 at ¶ [0090] teaches the pH of the hair shaping composition is preferably from 2-9.5 and the claimed pH from about 2 to less than 7 is within the pH. US ‘681 at ¶ [0090] teaches:
 
    PNG
    media_image2.png
    233
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    420
    media_image3.png
    Greyscale

 	The above paragraph reads on claim 1 for “ alkalizing agents and reads on claim 8 for ammonium salt ( ammonium carbonate and ammonium hydrogen carbonate of US ‘681) , alkali metal hydroxide  ( sodium hydroxide, potassium hydroxide and lithium hydroxide) and reads on claim 9 for the same monoethanol amine, diethanol amine and amino methyl propanol, mono isopropanol amine, diisopropanol amine and triisopropanol amine (also reads on claims 25-26 for  alkalizing agents).  US ‘681 at ¶ [0091] teaches  that to establish an acidic value  acetic acid or citric acid can be added (claims 1,6, 25 and 26 for mono carboxylic acid and tricarboxylic acid). US ‘681 at ¶ [0061-0064] teaches cationic surfactants and this includes claimed primary amine and quaternary ammonium compounds and describes behen trimethyl ammonium chloride ( claims 1, 14 and 25-26). US ‘681 at ¶¶ [0065-0066, 0076-0077] teaches silicone conditioning agent, which are dimethicone copolyol ( claims 22, 25) dimethicone ( claims 22, 25 and 26) and amount respectively (claims 22, 25 and 26) and the amount taught by US ‘681 is about 0.1 to about 20% and this overlaps with the amount 0,1 to about6 15% of claims 22, 25 and 26 for silicone compound. US ‘681 at ¶¶ [0080-0081] teaches claimed fatty alcohols and the amount is from about 0.1 to about 10%  and the claimed amount 0.1 to 15% overlaps with the above amount (claims 15 and 25-26). US ‘681 at  ¶ [0085] teaches pH adjusting agents and this includes claimed citric acid, acetic acid  lactic acid ( claims 1, 6, 25 and 26).
The difference between US ‘681 and instant application is US ‘681 does not teach the amount of carboxylic acid, amount of cationic surfactant and amount of alkalizing agents and claimed thickening agent.
 WO ‘063 teaches hair treatment compositions comprising bi or tricarboxylic acid and the amount is 3-20% (page 1, line 2) and the claimed amount from about 0.1 to about 20% of claims 7 and 25-26 overlaps with the amount taught by WO  and 2-10% cationic surfactant (page 1, line 2) and pH from 1-2.9 (page 1, line 3) and at page 1, ll.  18-19 teaches 0.1 to 15% of fatty alcohol (claims 15 and 25-26) and at page 2, ll. 7-24 teaches cationic surfactants which are ammonium compounds and at  page 3, ll. 7-17 also teaches claimed secondary fatty amines drawn to cationic surfactants  (claims 1, 14 and 25-26). WO at page 3, ll.  22-24 teaches acotonic acid, citric acid, malonic acid, tartaric acid  and at page 7, under examples exemplifies citric Acid (claims 1, 6 and 25-26); behen trimethyl ammonium chloride 4.3 % (claims 1, 14 and 25-26)  and cetearyl alcohol (claims 15 and 25-26).

US ‘049 teaches hair styling compositions  (hair treatment compositions) and the compositions are useful for modify and condition and fix hair (abstract) and at ¶ [0041] teaches neutralizers  drawn to claimed alkalizing agents like triethanolamine, amino methyl propanol and sodium hydroxide (claims 1, 8-9 and 25-26) and also teaches tetrahydroxy propyl ethylene diamine (claim 11) and at ¶ [0051] teaches the amount which can be from 0-15% and claimed amount 0.01 to about 15% of claims 25-26 overlaps with this amount. US ‘049  at ¶ [0032] teaches thickeners or rheology modifiers and this includes claimed gum, cellulose polymers (claims 18) and at ¶ [0051] teaches the amount, which is 0.1 to 15% (claims 18 and 25-26). The amount taught by US ‘049 overlaps with the claimed amount, which is from about 0.01 to about 10% (claims 18 and 25-26).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare compositions of US ‘681 comprising thiol based reducing agents and alkalizing agent and cationic surfactants and acids and silicones and fatty alcohols and use the amount for cationic surfactants and amount for acids taught by WO documents which also teaches the same acids and fatty alcohols and  same cationic surfactants   and use the amount for alkalizing agents taught by US ‘049, which teaches the same alkalizing agents taught by US ‘681 and add thickeners taught by US ‘049 in analogous hair treatment compositions with the reasonable expectation of success that the hair compositions are  also useful  for shaping the hair and also styling the hair. This is a prima facie case of obviousness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619